Citation Nr: 0328940	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a disorder of the 
cervical, thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran has verified active duty from May 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for flat feet and for a disorder of the 
cervical, thoracic and lumbar spine.  The veteran filed a 
timely appeal to these adverse determinations.

The veteran testified at a Travel Board hearing at the RO in 
March 2003 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

At the time of the veteran's hearing before the undersigned, 
it was determined that, at the veteran's request, the record 
would be held open for a period of 30 days in order to allow 
the veteran to obtain copies of canceled checks in support of 
his claim.  See 38 C.F.R. § 20.709 (2002).  Such evidence was 
received at the Board and added to the record on appeal.  In 
view thereof, the Board finds that appellate consideration of 
the veteran's claim at this time is proper.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's bilateral pes planus disorder was noted on 
his official service entrance medical examination, and thus 
preexisted his entry onto active duty.

3.  The evidence indicates that the veteran's preexisting pes 
planus did not undergo an increase in severity during 
service.

4.  The veteran does not claim, and the evidence does not 
show, that a disorder of the cervical, thoracic and lumbar 
spine began in or is otherwise directly due to service; 
rather, the veteran maintains solely that his spine disorder 
is due to his pes planus.

5.  As the veteran's pes planus disorder is not service-
connected, service connection for a disorder of the cervical, 
thoracic and lumbar spine may not be established, regardless 
of the strength of the evidence showing a causal connection 
between the two disorders.


CONCLUSIONS OF LAW

1.  Flat feet were neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2002); VAOPGCPREC 03-2003 (July 2003). 

2.  Service connection for a disorder of the cervical, 
thoracic and lumbar spine, claimed solely as due to pes 
planus, must be denied as a matter of law.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that Section 3A of the VCAA (covering the 
duty to notify and duty to assist provisions of the VCAA) was 
not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000), 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application and to the 
extent they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed 
his claim for VA benefits in this case prior to that date, in 
October 2000; that claim remains pending before VA.  Thus, to 
the extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date, 
the Board finds that such provisions of the VCAA are 
applicable to this pending appeal.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims for 
service connection for flat feet and a disorder of the 
cervical, thoracic and lumbar spine, as well as notice of the 
specific legal criteria necessary to substantiate these 
claims.  The Board concludes that discussions as contained in 
the initial rating decision dated in February 2002, in the 
statement of the case (SOC) issued in July 2002, in the 
supplemental statements of the case (SSOCs) issued in July 
2002 and in November 2002, at the time of a hearing before an 
RO hearing officer in October 2002, at the time of a hearing 
held via videoconference before the undersigned Veterans Law 
Judge in March 2003, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in July 2001, the RO advised the veteran of 
the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran further plainly shows 
through his statements and submissions of evidence that he 
understands the nature of the evidence needed to substantiate 
his claims.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit Court invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in            § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, in the instant case, as noted above, the 
veteran's claim has been pending since October 2000, and he 
has been repeatedly advised of the evidence needed to 
substantiate his claims and has responded to VA requests for 
information.  Indeed, following notice of the VCAA in the 
July 2001 letter described above, the veteran responded with 
argument and evidence in support of his claim on multiple 
occasions.  He also testified at a hearing before an RO 
hearing officer in October 2002 and via videoconference 
before the undersigned Veterans Law Judge in March 2003, at 
which time he indicated that he had been treated for his feet 
sometime in 1969, but that he could not recall the name of 
the doctor and his records would no longer be accessible, as 
his medical company had since been bought out.  He submitted 
receipts showing payment for private orthopedic shoes over 
the years from a private company.  He testified in October 
2002 that he had recently started receiving VA treatment for 
his feet, and the Board observes that VA outpatient treatment 
notes dated from 2000 to 2002 have been associated with his 
claims file showing such treatment.  He testified that he 
first sought treatment for his back problems in 1998, at 
which time he underwent cervical spine surgery.  It appears 
that all of the records associated with this treatment, 
including both VA and private medical records, have been 
associated with the veteran's claims file.  Therefore, the 
Board determines that no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and private medical 
records, including medical statements by private examiners, a 
statement from the Social Security Administration indicating 
the veteran's entitlement to disability benefits beginning in 
March 2001, receipts for shoes, and several personal 
statements made by the veteran in support of his claims.  The 
veteran testified at a hearing before an RO hearing officer 
in October 2002 and at a hearing held via videoconference 
before the undersigned Veterans Law Judge in March 2003, and 
transcripts of his testimony have been added to the claims 
file.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claims.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection for Flat Feet

In reviewing the record, the Board observes that the veteran 
does not assert that he incurred pes planus in service, but 
rather claims that he entered service with a pes planus 
disorder which "was aggravated and made worse because of 
continuously marching and staying on my feet" while in 
service.  In this regard, the Board observes that in addition 
to the provisions pertaining to service connection set forth 
above, regulations also provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural  
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2002).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

VA must presume that the veteran was in sound condition 
except as to those defects, infirmities, or disorders noted 
at the time of his or her entrance into service.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2002).  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not noted.  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

In a recent opinion, VA's Office of General Counsel 
determined that 38 C.F.R. § 3.304(b) should not be followed 
"insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service."  VAOGCPREC 03-2003 (July 2003) (addressing the 
concerns discussed by the Court in Cotant v. Principi, U.S. 
Vet App. No. 00-2382 (June 6, 2003)).  Precedent opinions of 
the General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (2002).  However, in this case, rebutting the 
presumption of soundness at service entrance is not an issue, 
as the presumption of soundness never attached.  A review of 
the veteran's service medical records reveals that at the 
time of the veteran's service induction examination in April 
1965, the veteran's lower extremities were explicitly 
determined to be "abnormal," and the examiner noted that 
the veteran was suffering from 3rd degree pes planus (flat 
feet) bilaterally.  Furthermore, the veteran concedes that 
his pes planus preexisted service, and is arguing solely that 
this preexisting disorder was aggravated by his military 
service.  Therefore, the Board finds that the concerns 
addressed by the General Counsel's opinion regarding certain 
service connection claims based on aggravation are not 
present in this case, and that Board adjudication of this 
claim may proceed.

Having determined that the veteran's pes planus preexisted 
service, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.   
A review of the veteran service medical records reveals that 
on May 6, 1965, some 3 days after entering service, he was 
seen for complaints of pain in both knees after standing for 
long periods, remarking that he had had this problem since 
childhood.  Examination revealed negative knees, but the arch 
in the veteran's feet was flattened 60 to 70 percent 
bilaterally.  The examiner rendered a diagnosis of hyper 
mobile pes planus bilaterally, 2nd degree.

The veteran was seen again two days later on May 8, 1965, 
with similar complaints of knee pain.  He reported that he 
always had pain in his knees with damp weather.  He was noted 
to have been in service for seven days and that he was 
sleeping poorly.  Examination, including of the feet was 
unremarkable and the impression was of a mental health clinic 
(MHC) candidate.  The provisional diagnosis was of immaturity 
reaction, which was confirmed after MHC evaluation.  No 
diagnosis of any foot problems was rendered.

Treatment notes dated on June 7, 8 and 18, 1965 reflect 
complaints of left foot and ankle pain.  The only diagnosis 
rendered following examinations was of march cellulitis, 
which was treated with bed rest, foot elevation, and hot 
soaks.  Following a left foot x-ray on June 18, 1965, the 
diagnosis rendered was a mild sprain.  No references to pes 
planus were recorded.  The service medical records for the 
veteran's remaining 31/2 years of service reflect several 
subsequent complaints of knee pain, but do not contain any 
references to the veteran's feet.  At the time of a report of 
medical history in October 1968, the veteran checked the box 
for "no" when asked to indicate whether he had ever had, or 
currently had, any foot trouble.  The actual report of 
medical examination at separation, also dated in October 
1968, did not note pes planus, and the examiner indicated 
that the veteran's lower extremities were "normal."

The first, and indeed the only, post-service evidence 
relating to pes planus is found in a VA outpatient treatment 
note dated in March 2001, some 33 years after discharge, at 
which time the veteran complained of pain in his feet, and 
sought orthotics for treatment of his flat feet.  A diagnosis 
of pes planus was rendered at that time.

The veteran has twice testified regarding his claim for 
service connection for flat feet, before an RO hearing 
officer in October 2002 and via videoconference before the 
undersigned Veterans Law Judge in March 2003.  In essence, he 
testified that no one told him he had flat feet at the time 
of his enlistment physical, although it seemed like they had 
"checked [it] on there."  However, during basic training 
his ankles and knees began swelling up, particularly after 
marching or standing for long periods.  He indicated that he 
was sent to the hospital, where he was treated for 3 days 
prior to being transferred to sick bay, where he stayed for 2 
to 4 weeks and was treated with bed rest and the use of 
crutches.  He stated that he never had any problems with his 
feet prior to enlistment.  He also stated that he never 
sought treatment for his feet in service after basic 
training, and did not tell the examiner about any foot 
problems when he was discharged because he just wanted to get 
out of the service.  He indicated that his feet became 
problematic about 10 weeks after discharge, at which time he 
sought and received special orthotics shoes from a private 
doctor whose name he did not recall who worked for a company 
which had since been bought out by another business.  At the 
time of this hearing, the veteran submitted a receipt which 
he stated indicated payments for orthopedic shoes.  The 
receipt is dated December 1992, and shows that the veteran 
received men's oxford shoes.  There are also handwritten 
notes at the bottom of this page, apparently added by the 
veteran, indicating that checks were also written to this 
business in July 1977, June 1978 and October 1978, and 
indicating that these notations were "to show I did have 
problems with my feet after I did come out of service."  The 
veteran also submitted copies of the referenced canceled 
checks.

The veteran essentially repeated the same account at the time 
of the Board videoconference hearing, stating that he did not 
have any foot trouble before service.  He again stated that 
his feet bothered him during basic training, but were not 
problematic in service after that point because he worked at 
a desk job until discharge.  He again stated that he was 
first treated for foot problems shortly after service, 
probably sometime in 1969, at which time he received special 
shoes to help with his arches.

Following a review of this evidence, the Board determines 
that the record is devoid of competent evidence which 
indicates that the veteran's preexisting flat foot disorder 
increased in severity during military service.  The service 
medical records for the veteran's 31/2 years of military 
service contain no complaints whatsoever relating to the 
veteran's pes planus.  Although bilateral pes planus was 
noted at the time of treatment on May 6, 1965, his only 
complaint at that time was of knee pain, not of foot 
problems.  Furthermore, there is no evidence that the 
veteran's flat foot disorder was worse at that time than it 
was found to be at the time of service entrance a mere 3 days 
earlier.  On the contrary, the evidence would tend to show 
just the opposite, as the veteran's pes planus was determined 
to be of 3rd degree severity at service entrance, but only of 
2nd degree severity on May 6, 1965.  In any case, the 
remainder of the veteran's service medical records are 
negative for any complaints or diagnoses of, or treatment 
for, pes planus.  At the time of discharge the veteran did 
not complain of symptomatic flat feet, and the examiner did 
not note such a problem on discharge examination.  

While the veteran has testified that he sought treatment for 
foot problems about 10 months after service, he also stated 
that he could not recall the name of the doctor who treated 
him, and that any records from this source were no longer 
available as the medical company had been bought out.  In any 
case, even if the Board were to accept the veteran's present 
recollections regarding his foot pain during and shortly 
after service more than 30 years ago as reliable and 
accurate, the Board observes that the veteran himself 
conceded that following basic training, his feet were 
asymptomatic for the remainder of his military service, 
including at the time of discharge, since he was assigned to 
a desk job.  He stated that he did not notice any foot 
problems again until after leaving the military.  As such, 
the evidence does not show that the veteran's pes planus was 
worse at the time of discharge than it was at the time of 
service entrance.

Furthermore, the veteran's contention that his feet hurt 
during basic training following extensive marching and 
standing, were not problematic for the remaining years of 
service while he had a desk job, but again became symptomatic 
10 weeks after service following extensive walking looking 
for work would tend to show that his pes planus was 
periodically symptomatic during periods of extensive stress 
and use of the feet, but returned to normal following regular 
activities.  In this regard, the Board notes that a temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  As such, the Board finds that there is simply no 
evidence which indicates that the veteran's preexisting 
bilateral pes planus increased in severity during service.  
As there was no increase in severity of the disorder during 
service, the veteran's pes planus is determined not to have 
been aggravated by his military service.  See 38 C.F.R. 
§ 3.306 ("Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."); see also VAOGCPREC 03-2003 (July 
2003) (holding that 38 C.F.R. § 3.306(b) properly implements 
the provisions of 38 U.S.C.A. § 1153 regarding the 
aggravation of preservice disability).

II.  Service Connection for a Disorder of the Cervical, 
Thoracic and Lumbar Spine

The veteran also asserts that he has developed a disorder of 
several sections of his spine, including cervical and lumbar 
facet arthropathy/spondylosis/myofascial syndrome with 
radiculopathy and thoracic spine arthritis, as a result of 
his pes planus.  The veteran does not contend, and the 
evidence does not show, that his back problem began in 
service or is otherwise directly related thereto.  Indeed, 
the veteran's service medical records do not reflect any 
complaints or diagnoses of, or treatment for, back problems 
during his military service, nor is there any other medical 
evidence which would support such a finding.  Instead, the 
veteran testified that he first began experiencing back 
problems in approximately 1982 or perhaps a bit earlier, and 
that he first sought treatment for his back problems in 1998.  
He also stated his belief that his back problems were caused 
by a misalignment of his spine which was due to his flat 
feet, and testified that his private chiropractor, James L. 
Taylor, D.C., had told him that the two disorders were 
related.  The Board observes that the veteran's claims file 
contains a statement dated in July 2002 from Dr. Taylor 
opining that the veteran's degenerative disc disease is 
directly related to his flat foot disorders, since the lack 
of arch support in the feet created a negative pressure in 
the spinal disc area.

However, as discussed above, service connection for pes 
planus has not been established.  Therefore, service 
connection may not be awarded for any disability secondary to 
pes planus, and his claim for a disorder of the cervical, 
thoracic and lumbar spine must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in cases where 
the law is dispositive of the claim, the claim should be 
denied due to a lack of entitlement under the law).  



ORDER

Service connection for flat feet is denied.

Service connection for a disorder of the cervical, thoracic 
and lumbar spine is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



